COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of E. O., Children

Appellate case number:     01-19-00207-CV

Trial court case number: 93697-F

Trial court:               300th District Court of Brazoria County

And

Appellate case name:       In re Mercedes Milson

Appellate case number:     01-19-00371-CV

Trial court case number: 93697-F

Trial court:               300th District Court of Brazoria County

       On May 7, 2019, this Court issued an order in the appeal, 01-19-00207-CV, abating and
remanding to the trial court to enter a final judgment. A supplemental clerk’s record was filed on
May 14, 2019, which included a final order of termination signed by the referring judge on May
2, 2019. Accordingly, the Court lifts the abatement and reinstates the appeal on the active docket.
       The Court consolidates the appeal in case number 01-19-00207-CV with the original
proceeding, in case number 01-19–00371-CV. All documents filed in either case will be
considered in both proceedings.
        Briefs have not yet been filed in the appeal; however, the Court has received the petition
for writ of mandamus and the response filed by the real party in interest. The parties may file briefs
in the appeal limited to the issue concerning appellant’s request for a de novo hearing.
       If appellant prefers to file an appellate brief as to the same issue raised in the original
proceeding, this brief will be due within 20 days of the date of this order. Appellee’s brief will
be due 20 days after appellant’s brief is filed.
       Alternatively, the parties may choose to have the petition for writ of mandamus and the
response to the petition considered by the Court, both as their briefing in the original proceeding
and in the appeal. Appellant shall advise the Court within 10 days of this order whether an
appellant’s brief will be filed or if the petition may be considered by the Court as her brief in the
appeal. If appellant chooses to rest on her petition, the response filed in the original proceeding
will be considered both as a response to the petition and as appellee’s brief in the appeal.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: __June 18, 2019